                  Case 18-18717-RAM                Doc 55       Filed 11/20/18         Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                                      CASE NO. 18-18717-RAM
                                                      CHAPTER 13

RONALD JEAN G. LOUIS
    Debtor.
                                        /

                 MOTION TO WITHDRAW AS COUNSEL FOR THE DEBTOR

         MICHAEL A. FRANK, as counsel for the Debtor, RONALD JEAN LOUIS, moves this
Honorable Court for an Order granting his Motion to Withdraw as Counsel for the Debtor,
and states:
         1.       Irreconcilable differences have arisen between the undersigned and the
Debtor, RONALD J. LOUIS.
         2.       The Debtor is not heeding advice of counsel and does not return
undersigned's calls.
                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A) and that a true and correct copy of this Motion was sent via email to Nancy Neidich, Trustee at
e2c8f01@ch13herkert.com and those set forth in the NEF, this 20th day of November 2018, and this Motion and
an upcoming Notice of Hearing will be served on a separate Certificate of Service via email to those set forth
above and by regular mail to Ronald Louis, Debtor, 720 Northeast 163 Street, Miami, FL 33162 and to all creditors.

                                              L AW O FFICES OF M ICHAEL J. B ROOKS , M ICHAEL A. F RANK
                                                       & R ODOLFO H. D E L A G UARDIA , J R .
                                                       Attorneys for the Debtors
                                                       Suite 620 • Union Planters Bank Building
                                                       10 Northwest LeJeune Road #620
                                                       Miami, FL 33126
                                                       Telephone         (305) 443-4217
                                                       Email- Pleadings@bkclawmiami.com


                                                        By /s/ Michael A. Frank
                                                                Michael A. Frank
                                                                Florida Bar No. 339075
